Cite as 2016 Ark. 392


                 SUPREME COURT OF ARKANSAS
                                         No.   CR-16-433


                                                   Opinion Delivered: November   17, 2016
JERROLL TAYLOR
                                 APPELLANT

V.                                                 APPEAL FROM THE NEVADA
                                                   COUNTY CIRCUIT COURT
STATE OF ARKANSAS                                  [NO. 50CR-15-15]
                                    APPELLEE
                                                   HONORABLE RANDY WRIGHT,
                                                   JUDGE

                                                   REVERSED AND REMANDED.


                               HOWARD W. BRILL, Chief Justice


        At a bench trial that followed an appeal from district court, appellant Jerroll Taylor

 was convicted of carrying a weapon in violation of Arkansas Code Annotated section 5-73-

 120 (Supp. 2013). Taylor presents several arguments for reversal, one of which is that the

 circuit court erred in failing to obtain a valid jury-trial waiver before proceeding to a bench

 trial. The State concedes error, and we agree. Accordingly, we reverse Taylor’s conviction

 and remand the case for a new trial.1

        There is no right to a jury trial in district court. See, e.g., State v. Roberts, 321 Ark.
31, 34, 900 S.W.2d 175, 176 (1995). But when a conviction is appealed from a district court

 to a circuit court, the case is tried de novo, and the defendant is entitled to a trial by jury.

 E.g., Medlock v. State, 328 Ark. 229, 233, 942 S.W.2d 861, 863 (1997). The right to a jury


        1
          We express no opinion on the merits of Taylor’s other arguments, which concern
 the application and interpretation of section 5-73-120, as amended by Act 746 of 2013. See
 Act of Apr. 4, 2013, No. 746, § 2, 2013 Ark. Acts 2783, 2785−87.
                                     Cite as 2016 Ark. 392

trial is inviolate, see Ark. Const. art. II, § 7, and the inviolability of that right is maintained

when a party takes a case to circuit court, Roberts, 321 Ark. at 35, 900 S.W.2d at 176; see

also Ark. Dist. Ct. R. 2(b) (2016) (“There shall be no jury trials in district court. In order

that the right of trial by jury remains inviolate, all appeals from judgment in district court

shall be de novo to circuit court.”).

       Further, a defendant in circuit court is “entitled to be tried by a jury without even

making such a motion.” Elmore v. State, 305 Ark. 426, 427, 809 S.W.2d 370, 371 (1991).

The Arkansas Constitution and the Arkansas Rules of Criminal Procedure assume a

defendant in circuit court will be tried by a jury unless that right is expressly waived. See

Calnan v. State, 310 Ark. 744, 749, 841 S.W.2d 593, 596 (1992). A defendant may waive

the right in writing or in open court. See Ark. R. Crim. P. 31.1 and 31.2 (2016); see also

Ark. Const. art. II, § 7 (stating that “a jury trial may be waived by the parties in all cases in

the manner prescribed by law”). But there must be a waiver. The law providing the manner

of waiver is designed to ensure that the jury-trial right is not forfeited by inaction on the

part of a defendant. Calnan, 310 Ark. at 749, 841 S.W.2d at 596. The duty of the circuit

court is to ensure that, if the defendant wishes to waive the right to trial by jury, the

defendant does so only in accord with the Arkansas Constitution and the Arkansas Rules of

Criminal Procedure. Id., 841 S.W.2d at 596.

       Here, the record reveals that there was no written waiver of a jury trial and no waiver

of a jury trial made in open court. Because Taylor did not waive his right to a jury trial, his

conviction must be reversed and the case remanded for a new trial. See Elmore, 305 Ark. at

427-B&C, 809 S.W.2d at 371 (supp. op. on denial of reh’g) (the failure to grant a jury trial


                                                2
                                    Cite as 2016 Ark. 392

is the kind of trial error which, unlike insufficiency of the State’s evidence, does not require

dismissal under the double-jeopardy clause).

       Reversed and remanded.

       The Graham Law Firm, by: James Lucas Graham, for appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee




                                               3